RILEY, Judge,
dissenting.
I respectfully dissent As a contracting state to the IAD, Indiana agrees that de-tainers “produce uncertainties which obstruct programs of prisoner treatment and rehabilitation.” Ind.Code 35-34-10-4, Article 1. The State also agrees with other contracting states to “encourage the expeditious and orderly disposition” of detainers based on untried informations. Id. The IAD is not intended to protect prosecutions, but to provide a swift and certain means for resolving the uncertainties and alleviating the disabilities created by outstanding de-tainers. See Carchman v. Nash, 473 U.S. 716, 718-20, 105 S.Ct. 3401, 3403, 87 L.Ed.2d 516 (1985). The IAD is to be “liberally construed so as to effectuate its purposes.” Ind.Code 35-33-10-4, Article 9(1).
Swift and certain resolution of uncertainties is necessary because an inmate subject to detainer bears a very heavy burden:
[T]he inmate is (1) deprived of an opportunity to obtain a sentence to run concurrently with the sentence being served at the time the detainer is filed; (2) classified as a maximum or close custody risk; (3) ineligible for initial assignments to less than maximum security prisons (i.e. honor farms or forestry camp work); (4) ineligible for trustee status; (5) not allowed to live in preferred living quarters such as dormitories; (6) ineligible for study-release programs or work-release programs; (7) ineligible to be transferred to preferred medium or minimum custody institutions within the correctional system, which includes the removal of any possibility of transfer to an institution more appropriate for youthful offenders; (8) not entitled to preferred prison jobs which carry higher wages and entitle [him] to additional good time credits against [his] sentence; (9) inhibited by the denial of possibility of parole or any commutation of his sentence; (10) caused anxiety and thus hindered in the overall rehabilitation process since he cannot take maximum advantage of his institutional opportunities.
Carchman, 473 U.S. at 730 n. 8, 105 S.Ct. at 3408, n. 8 (quoting Cooper v. Lockhart, 489 F.2d 308, 314, n. 10 (8th Cir.1973)). Stated succinctly, rehabilitation of the inmate is suspended while the detainer is in effect.
In order to avoid the uncertainties of de-tainers, a trial court in a contracting state must show that (1) there is good cause for the continuance established in open court; (2) that good cause was shown in the presence of the prisoner or his counsel; and (3) that the continuance given was both necessary and reasonable. See Ind.Code 35-33-10-4, Article 3(A). In the present case, the trial court concedes that it did not establish good cause for the continuance in open court and in the presence of Reid or his counsel. Furthermore, there is nothing in the record to establish that the length of the continuance was necessary or reasonable. See Roberson v. Commonwealth, 913 S.W.2d 310, 314 (Ky.1994) (holding that a trial court is required to show that the length of a continuance is necessary or reasonable); State v. Smith, 686 S.W.2d 543, 548 (Mo.Ct.App.1985) (holding that an overcrowded docket is not per se good cause to extend the hearing beyond the period of limitation).
The majority holds that the trial court’s total failure to follow Ind.Code 35-34-10-4, Article 3(A) should be ignored. In doing so, the majority cites to a case which compared the language of Ind.Crim.Rule 4(B) to provi*953sions of the IAD “in determining the circumstances under which a defendant may be entitled to discharge pursuant to the applicable 180-day time limit.” Opinion at 951 (citing Pethtel v. State, 427 N.E.2d 891, 894 (Ind.Ct.App.1981))5. The majority then cites a ease holding that a defendant is obligated to bring a trial court’s non-compliance with Crim.R. 4(B) to the court’s attention because “[t]he purpose of the [criminal] rules is to assure early trials and not to discharge defendants .... ” Id. at 951 (quoting Utterback v. State, 261 Ind. 685, 310 N.E.2d 552, 553-54 (1974)).
Crim.R. 4(B) and the IAD are similar in design. Pethtel, 427 N.E.2d at 894. Accordingly, as our supreme court held in Holland v. State, 265 Ind. 216, 352 N.E.2d 752, 757, “[i]n interpreting the speedy trial rights created by the [IAD] ... the case law pertaining to [Crim.R. 4(B)] [is] instructive.” In our haste to learn from and apply such case law, however, we must not forget that the IAD has specific limitations on the setting of trial dates not found in Crim.R. 4(B). Otherwise, as the majority has done here, the specific limitations will be effectively excised from the statute.
I would reverse and remand for entry of dismissal.

. The majority also cites Allen v. State, 636 N.E.2d 190, 193 (Ind.Ct.App.1994), trans. denied, a case which draws its comparison between the IAD and Crim.R. 4(B) from Pethtel.